EXHIBIT 15.1 AWARENESS LETTER OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PacifiCorp Portland, Oregon We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited interim financial information of PacifiCorp and its subsidiaries for the three-month period ended March31, 2007, and have issued our report dated May4, 2007, for the three- and six-month periods ended June30, 2007 and 2006, and have issued our report dated July31, 2007, and for the three- and nine-month periods ended September30, 2007 and 2006, and have issued our report dated November2, 2007. As indicated in such reports, because we did not perform an audit, we expressed no opinion on that information. We are aware that our reports referred to above, which were included in your Quarterly Reports on Form10-Q for the quarters ended March31, 2007, June30, 2007, and September30, 2007, are being incorporated by reference in this Registration Statement. We also are aware that the aforementioned reports, pursuant to Rule436(c) under the Securities Act of1933, are not considered a part of the Registration Statement prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections7 and 11 of that Act. DELOITTE
